DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 
Double Patenting
Double patenting rejection from claims 2, 3, 11-12 and 17-18 are withdrawn since amended claims overcome the rejection.

Allowable Subject Matter
Claims 2, 4, 6-12, 14-20 and 22-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior of records fails to teach the allowable features of claims 2, 4, 6-12, 14-20 and 22-25.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 2, the claimed limitations “receiving a measurement reporting message from a remote user equipment (UE), the measurement reporting message including an indication of a plurality of relay UEs in proximity of the remote UE;
selecting, based on the measurement reporting message, a candidate relay set from the plurality of relay UEs;
transmitting, to the remote UE, a relay reconfiguration message comprising an indication of the candidate relay set;
receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet to be communicated to the remote UE;
in response to receiving the layer-2 service data unit, determining to communicate the layer-2 service data unit to at least one relay UE in the candidate relay set in a relay mode of operation; and
transmitting the layer-2 service data unit to the at least one relay UE”; as for independent claim 11, the claimed limitations “receiving, from the base station, a layer-2 service data unit comprising a header that includes an identifier of a remote UE;
submitting the received service data unit for transmission to the remote UE via a sidelink network interface; and
transmitting the received service data unit based on a mapping between a first logical channel identifier of a first interface between the remote UE and the relay UE and a second logical channel identifier of a second interface between the base station and the relay UE”; and as for independent claim 16, the claimed limitations “receiving a layer-2 service data unit derived from an Internet Protocol (IP) packet;
determining to communicate the layer-2 service data unit to a base station via a relay UE using a sidelink network interface in a relay mode of operation, wherein a plurality of data radio bearers (DRBs) exist between the base station and the remote UE; and
transmitting the layer-2 service data unit based on mapping between: (i) an identifier of a first DRB of the plurality of DRBs between the remote UE and the base station, and (ii) a logical channel identifier of the sidelink network interface” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/09/2022